DETAILED ACTION

Status of Claims
	This is the first action on the merits. Claims 1-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/11/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, 12, and 17-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Saiki (US 2018/0178783 A1).

	Regarding claim 1, Saiki teaches a travel control method to be executed by a control apparatus for controlling movement of a moving body, the method comprising:
planning a movement route of a moving body based on a recognition result of an exterior environment of the moving body (In paragraph [0143], Saiki discloses a avoidance target track calculation unit 37 configured to calculate an avoidance target track (avoidance path) through which a vehicle 10 [moving body] may pass to avoid collision with an obstacle when an obstacle determination unit 34 determines that a subject (target) positioned in front of the vehicle 10 is an obstacle [recognition result of an exterior environment of the moving body]);
correcting the planned movement route based on a recognition result of an obstacle in the exterior environment of the moving body (In paragraphs [0144-0146] and [0152-0155], Saiki discloses that the avoidance target track calculation unit 37 identifies a predicted path [corrected planned movement route] through which the vehicle 10 is predicted to pass when a value of a lateral force that may act on the vehicle 10 is added to the current lateral acceleration Gy0, where the predicted path is selected as an avoidance path when a distance margin Dsx which is a distance in a width direction of the road between the right end Rep of the obstacle and the predicted path is larger than a limit value); and
controlling the movement of the moving body based on the corrected movement route (In paragraph [0162], Saiki discloses that a control unit 38 executes automatic steering control for causing the vehicle 10 to travel along the selected avoidance path),
wherein the recognition result of the obstacle includes a recognition result of a side portion of the obstacle with respect to the movement route of the moving body (In fig. 3 and paragraphs [0144-0146] and [0152-0155], Saiki discloses that the predicted path is selected as an avoidance path when a distance margin Dsx which is a distance in a width direction of the road [lateral direction] between the right end Rep of the obstacle and the predicted path is larger than a limit value), and
in the correction, the planned movement route is corrected based on a correction amount continuously obtained based on the recognition result of the obstacle associated with advancement of the moving body (In paragraphs [0123-0125], Saiki discloses that the camera 29b identifies each subject within the imaged data and determines whether or not each subject has changed its position within a predetermined period of time, and that a subject track calculation unit 33 calculates a track of the subject, which is a change in position of the subject (target) during a period of time from the current time until a predetermined period of time passes, based on the moving speeds of the subject in the front-and-rear direction and the left-and-right direction detected by the surroundings sensor 28).

Regarding claim 2, Saiki further discloses wherein the recognition result of the obstacle is a result of capturing an image of the obstacle (In paragraphs [0097-0103], Saiki discloses that the vehicle 10 includes a surroundings sensor 28 including a camera 29b, where the camera 29b is configured to image the subject, where the type of subject contained in imaged data acquired by the camera 29b is identified through pattern matching that uses the imaged data).

Regarding claim 3, Saiki further discloses wherein the correction amount is acquired based on an interval between the side portion of the obstacle and an extended line in an advancing direction of the moving body (In paragraphs [0144-0146] and [0152-0155], Saiki discloses that the avoidance target track calculation unit 37 identifies a predicted path [corrected planned movement route] through which the vehicle 10 is predicted to pass when a value of a lateral force that may act on the vehicle 10 is added to the current lateral acceleration Gy0, where the predicted path is selected as an avoidance path when a distance margin Dsx [interval] which is a distance in a width direction of the road between the right end Rep of the obstacle and the predicted path is larger than a limit value).

Regarding claim 6, Saiki further discloses wherein the correction amount is acquired based on a margin from the side portion of the obstacle, and the margin is greater than the interval (In paragraphs [0144-0146] and [0152-0155], Saiki discloses that a predicted path is selected as an avoidance path when a distance margin Dsx [interval] which is a distance in a width direction of the road between the right end Rep of the obstacle and the predicted path is larger than a limit value [margin], where a current path A through which the vehicle 10 passes when it is assumed that the vehicle 10 travels while keeping the current travel state and a plurality of possible predicted paths having a distance margin Dsx [interval] equal to or shorter than the limit value [margin] are identified before selecting an avoidance path; although the interval of the selected avoidance path is greater than the margin, the examiner understands that the margin must at least be greater than the interval of the current path A (i.e. the vehicle will not pass the object at a distance greater than the limit value at its current travel state without correction) paths in order to require a corrected avoidance path).

Regarding claim 9, Saiki further discloses wherein the planned movement route is corrected, so as to ensure the margin between the moving body and the side portion of the obstacle (In paragraphs [0144-0146] and [0152-0155], Saiki discloses that the avoidance target track calculation unit 37 identifies a predicted path [corrected planned movement route] through which the vehicle 10 is predicted to pass when a value of a lateral force that may act on the vehicle 10 is added to the current lateral acceleration Gy0, where the predicted path is selected as an avoidance path when a distance margin Dsx which is a distance in a width direction of the road between the right end Rep of the obstacle and the predicted path is larger than a limit value [the vehicle passes the obstacle at a distance greater than the margin]).

Regarding claim 12, Saiki further discloses wherein a distance between the moving body and the obstacle in the advancing direction of the moving body is used in the correction of the movement route (In paragraph [0125], Saiki discloses that the subject track calculation unit 33 may calculate the predicted target track based on a distance between the vehicle 10 [moving body] and the subject [obstacle in the advancing direction of the moving body]; see also paragraph [0130], where Saiki discloses that a collision determination unit 35 uses a distance L between the obstacle [obstacle in the advancing direction of the moving body] and the vehicle 10 [moving body] to calculate a predicted time to collision TTC).

Regarding claim 17, Saiki discloses a control apparatus for controlling movement of a moving body (In paragraph [0119] for example, Saiki discloses a support ECU 30), comprising:
a movement planning unit configured to plan a movement route of a moving body based on a result of recognizing an exterior environment of the moving body (In paragraph [0143], Saiki discloses a avoidance target track calculation unit 37 configured to calculate an avoidance target track (avoidance path) through which a vehicle 10 [moving body] may pass to avoid collision with an obstacle when an obstacle determination unit 34 determines that a subject (target) positioned in front of the vehicle 10 is an obstacle [recognition result of an exterior environment of the moving body]);
a correction unit configured to correct the movement route planned by the movement planning unit, based on a result of recognizing an obstacle in the exterior environment of the moving body (In paragraphs [0144-0146] and [0152-0155], Saiki discloses that the avoidance target track calculation unit 37 identifies a predicted path [corrected planned movement route] through which the vehicle 10 is predicted to pass when a value of a lateral force that may act on the vehicle 10 is added to the current lateral acceleration Gy0, where the predicted path is selected as an avoidance path when a distance margin Dsx which is a distance in a width direction of the road between the right end Rep of the obstacle and the predicted path is larger than a limit value); and
a movement control unit configured to control movement of the moving body based on the movement route corrected by the correction unit (In paragraph [0162], Saiki discloses that a control unit 38 executes automatic steering control for causing the vehicle 10 to travel along the selected avoidance path),
wherein the recognition result of the obstacle includes a recognition result of a side portion of the obstacle with respect to the movement route of the moving body (In fig. 3 and paragraphs [0144-0146] and [0152-0155], Saiki discloses that the predicted path is selected as an avoidance path when a distance margin Dsx which is a distance in a width direction of the road [lateral direction] between the right end Rep of the obstacle and the predicted path is larger than a limit value), and
the correction unit corrects the movement route planned by the movement planning unit, based on a correction amount obtained continuously based on the recognition result of the obstacle associated with advancement of the moving body (In paragraphs [0123-0125], Saiki discloses that the camera 29b identifies each subject within the imaged data and determines whether or not each subject has changed its position within a predetermined period of time, and that a subject track calculation unit 33 calculates a track of the subject, which is a change in position of the subject (target) during a period of time from the current time until a predetermined period of time passes, based on the moving speeds of the subject in the front-and-rear direction and the left-and-right direction detected by the surroundings sensor 28).

Regarding claim 18, Saiki discloses a non-transitory computer-readable storage medium storing a program (In paragraph [0107], Saiki discloses that the ECUs include microcomputers including a CPU and storage devices (e.g., a ROM and a RAM), and the CPU is configured to implement various functions by executing instructions (programs) stored in the ROM) for causing a computer to execute:
planning a movement route of a moving body based on a result of recognizing an exterior environment of the moving body (In paragraph [0143], Saiki discloses a avoidance target track calculation unit 37 configured to calculate an avoidance target track (avoidance path) through which a vehicle 10 [moving body] may pass to avoid collision with an obstacle when an obstacle determination unit 34 determines that a subject (target) positioned in front of the vehicle 10 is an obstacle [recognition result of an exterior environment of the moving body]);
correcting the planned movement route based on a recognition result of an obstacle in the exterior environment of the moving body (In paragraphs [0144-0146] and [0152-0155], Saiki discloses that the avoidance target track calculation unit 37 identifies a predicted path [corrected planned movement route] through which the vehicle 10 is predicted to pass when a value of a lateral force that may act on the vehicle 10 is added to the current lateral acceleration Gy0, where the predicted path is selected as an avoidance path when a distance margin Dsx which is a distance in a width direction of the road between the right end Rep of the obstacle and the predicted path is larger than a limit value); and
controlling movement of the moving body based on the corrected movement route (In paragraph [0162], Saiki discloses that a control unit 38 executes automatic steering control for causing the vehicle 10 to travel along the selected avoidance path),
wherein the recognition result of the obstacle includes a recognition result of a side portion of the obstacle with respect to the movement route of the moving body (In fig. 3 and paragraphs [0144-0146] and [0152-0155], Saiki discloses that the predicted path is selected as an avoidance path when a distance margin Dsx which is a distance in a width direction of the road [lateral direction] between the right end Rep of the obstacle and the predicted path is larger than a limit value), and
in the correction of the movement route, the planned movement route is corrected based on a correction amount obtained continuously based on the recognition result of the obstacle associated with advancement of the moving body (In paragraphs [0123-0125], Saiki discloses that the camera 29b identifies each subject within the imaged data and determines whether or not each subject has changed its position within a predetermined period of time, and that a subject track calculation unit 33 calculates a track of the subject, which is a change in position of the subject (target) during a period of time from the current time until a predetermined period of time passes, based on the moving speeds of the subject in the front-and-rear direction and the left-and-right direction detected by the surroundings sensor 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saiki (US 2018/0178783 A1), in view of Theodosis (US 2019/0026572 A1).

Regarding claim 4, although Saiki discloses wherein the recognition is performed by a surroundings sensor 28 including a camera 29b in paragraphs [0097-0103], Saiki does not explicitly disclose wherein the interval is acquired as a pixel count.
However, Theodosis teaches wherein the interval is acquired as a pixel count (In paragraphs [0022-0023], Theodosis teaches that a vehicle can determine the positions of objects or surfaces using camera 202, where because a mounting location and parameters of camera 202 on vehicle 200 can be known, a pixel-to-distance ratio can be calculated and/or calibrated (e.g., stored in a memory in the vehicle) for use by the vehicle in making distance or position determinations, where the vehicle 200 can then apply the pixel-to-distance ratio to other distances in the images captured by camera 202 to determine other real-world distances and/or positions of objects captured by the camera).
Theodosis is considered to be analogous to the claimed invention in that they both pertain to acquiring a distance from objects in image data as a pixel count. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement acquiring a pixel count and utilizing a pixel-to-distance ratio to determine the interval in the image data as taught by Theodosis with the method as disclosed by Saiki, where “vehicle 200 can utilize camera 202 in conjunction with other sensors on the vehicle” as suggested by Theodosis in paragraph [0023]. This may be advantageous where “vehicle 200 can utilize presence and location results from both an ultrasonic sensor (and/or other sensors) and camera 202 to improve the accuracy of object detection and/or localization” for example, as suggested by Theodosis in paragraph [0023].

Regarding claim 7, although Saiki discloses wherein the recognition is performed by a surroundings sensor 28 including a camera 29b in paragraphs [0097-0103], Saiki does not explicitly disclose wherein the margin is acquired as a pixel count.
However, Theodosis teaches wherein the margin is acquired as a pixel count (In paragraphs [0022-0023], Theodosis teaches that a vehicle can determine the positions of objects or surfaces using camera 202, where because a mounting location and parameters of camera 202 on vehicle 200 can be known, a pixel-to-distance ratio can be calculated and/or calibrated (e.g., stored in a memory in the vehicle) for use by the vehicle in making distance or position determinations, where the vehicle 200 can then apply the pixel-to-distance ratio to other distances in the images captured by camera 202 to determine other real-world distances and/or positions of objects captured by the camera).
Theodosis is considered to be analogous to the claimed invention in that they both pertain to acquiring a distance from objects in image data as a pixel count. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement acquiring a pixel count and utilizing a pixel-to-distance ratio to determine the margin in the image data as taught by Theodosis with the method as disclosed by Saiki (where the margin distance corresponds to some threshold number of pixels of the interval in the image data) , where “vehicle 200 can utilize camera 202 in conjunction with other sensors on the vehicle” as suggested by Theodosis in paragraph [0023]. This may be advantageous where “vehicle 200 can utilize presence and location results from both an ultrasonic sensor (and/or other sensors) and camera 202 to improve the accuracy of object detection and/or localization” for example, as suggested by Theodosis in paragraph [0023].

Regarding claim 8, Theodosis further teaches wherein the margin increases as the moving body approaches the obstacle in the advancing direction (The examiner understands that the margin of some distance must correspond to a greater number of pixels (or “increases” in pixel count) the closer it moves to the vehicle and camera as a distance closer to the horizon is represented by a smaller number of pixels due to perspective, where the pixel-to-distance ratio of Theodosis is calculated and/or calibrated where the mounting location and parameters (such as zoom or focal length) of camera 202 are known).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Saiki (US 2018/0178783 A1), in view of Giorgio (US 2021/0131823 A1).

Regarding claim 10, Saiki does not explicitly disclose wherein a recognition result of the obstacle that is newly acquired as traveling of the moving body is controlled based on the corrected movement route is fed back to a correction unit for performing the correction.
However, Giorgio teaches wherein a recognition result of the obstacle that is newly acquired as traveling of the moving body is controlled based on the corrected movement route is fed back to a correction unit for performing the correction (In paragraphs [0101-0103], Giorgio teaches that a temporal fusion process is used as a recursive solution to determining a probability of the position of a sensed object given the prior knowledge of the environment and the sensor reading [recognition result] where the prior map contains not only information from the previous time instance but also information regarding the entire evolution of the map from the time origin [the prior knowledge of the environment is “fed back” into new determinations]).
Giorgio is considered to be analogous to the claimed invention in that they both pertain to utilizing feedback of previously obtained recognition data. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Giorgio with the method as disclosed by Saiki, where utilizing the information from previous sensor readings and determinations may increase the accuracy, where the prior map contains information relevant to the entire evolution of the map from the time origin, making the determination more contextually sensitive.

Regarding claim 11, Giorgio further teaches wherein a forgetting factor is used in continuous acquisition of the correction amount obtained from the result of feedback to the correction unit (In paragraph [0101], Giorgio teaches that a forgetting factor is applied as part of the temporal fusion process, which may introduce a parameter, e.g. an exponential decay factor as a design parameter to increase or decrease the weight of updated map).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saiki (US 2018/0178783 A1), in view of Yao (US 2020/0247401 A1).
Saiki does not explicitly disclose wherein the distance is obtained as a value from which a high-frequency component has been removed.
However, Yao teaches wherein the distance is obtained as a value from which a high-frequency component has been removed (In paragraph [0013], Yao teaches that the measured target position to determine a distance to the target in an environment around a vehicle can be processed with a low pass filter [high-frequency components have been removed]).
Yao is considered to be analogous to the claimed invention in that they both pertain to removing high-frequency components from a distance to a target in an environment around a vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yao with the method of Saiki, where a low pass filter may be advantageous in reducing “noise in the predicted velocity and predicted acceleration” as suggested by Yao in paragraph [0013], improving the accuracy of the distance data for example.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saiki (US 2018/0178783 A1), in view of Zhou (US 2021/0078173 A1).
Saiki does not explicitly disclose wherein if the distance is greater than a predetermined value, the correction of the planned movement route is not performed.
However, Zhou teaches wherein if the distance is greater than a predetermined value, the correction of the planned movement route is not performed (In paragraph [0077], Zhou teaches that the system controlling obstacle avoidance analyzes whether to avoid an obstacle or not according to the calculated shortest distance, where “if the calculated shortest distance is greater than a preset distance threshold value, the system determines that no obstacle avoidance is needed”).
Zhou is considered to be analogous to the claimed invention in that they both pertain to only performing an avoidance operation when an obstacle is within some predetermined distance. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhou with the method as disclosed by Saiki, where doing so allows the moving body to only react to and avoid obstacles with which collision is the most imminent, improving the efficiency of the system by eliminating processing for detected obstacles at a less critical distance from the moving body, for example.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saiki (US 2018/0178783 A1), in view of Nakamura (US 2017/0291603 A1).

	Regarding claim 15, Saiki does not explicitly disclose wherein the recognition result of the obstacle includes a recognition result of an obstacle on a left side and an obstacle on a right side in the advancing direction of the moving body, and
if one of a first correction amount obtained based on the obstacle on the left side and a second correction amount obtained based on the obstacle on the right side is zero, the correction of the planned movement route is performed.
However, Nakamura teaches wherein the recognition result of the obstacle includes a recognition result of an obstacle on a left side and an obstacle on a right side in the advancing direction of the moving body (In fig. 2A and paragraph [0066], Nakamura teaches a situation in which a subject vehicle V1 attempts to concurrently avoid other vehicles V2 and V3 at the right and left of the subject vehicle V1), and
if one of a first correction amount obtained based on the obstacle on the left side and a second correction amount obtained based on the obstacle on the right side is zero, the correction of the planned movement route is performed (In fig. 2A and paragraph [0066], Nakamura teaches determining a route RT which allows the subject vehicle to go by the oncoming other vehicle V3 [correction amount based on the obstacle on the right is zero] while avoiding the other vehicle V2 parked [correction amount based on the obstacle on the left is non-zero]; in paragraph [0104], Nakamura teaches that the control device 10 outputs the target control value to the onboard apparatus 200 to allow the subject vehicle V1 to travel on the target route RT).
Nakamura is considered to be analogous to the claimed invention in that they both pertain to controlling the trajectory of a vehicle traveling between two sensed obstacles. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nakamura with the method as disclosed by Saiki, where doing so allows the vehicle to avoid collision with both objects while passing between them as suggested by Nakamura is paragraph [0066]. Additionally, when a determination is made that a target route RT cannot be planned which allows the subject vehicle V1 to go by the oncoming other vehicle V3 while avoiding the other vehicle V2 parked, the control device 10 commands the vehicle controller 70 of the travel control device 100 to brake, as suggested by Nakamura in paragraph [0066], further ensuring safety of the vehicle’s navigation by preventing collision with the sensed obstacles.

Regarding claim 16, Nakamura further teaches wherein if both the first correction amount and the second correction amount are not zero, control of the movement of the moving body is performed so as to stop the moving body (In paragraph [0066], Nakamura teaches that if a determination is made that a target route RT cannot be planned which allows the subject vehicle V1 to go by the oncoming other vehicle V3 while avoiding the other vehicle V2 parked, the control device 10 commands the vehicle controller 70 of the travel control device 100 to control the braking quantity of each wheel of the subject vehicle V1 using the braking device 81 of the driving device 80 and stops the subject vehicle V1).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Goto (US 2021/0188356 A1) teaches controlling a vehicle based on a clearance X to an object in a lateral direction of the vehicle.
	You (US 10,829,123 B2) teaches determining whether a vehicle can pass between a free space between two objects.
Dolgov (US 2014/0330479 A1) teaches ignoring detected objects beyond a threshold distance from the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665